Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. Pub No. 2014/0211731 A1) in view of SHIN et al. (U.S. Pub No. 2014/0120926 A1).


1. Inoue conveys a beam selection method, comprising: receiving, by a receiving device, at least one set of beam associating information sent by a sending device [par 0010, the user terminal has: a receiving section configured to receive the first beam and the second beam; a channel quality measurement section configured to extract the reference signals from each of the received first beam and second beam and measure channel quality; a feedback signal generating section configured to generate a communication quality feedback signal that includes the channel quality measured from at least one of the first and second beams]; each set of the beam associating information comprising an association relation between a first beam and at least one second beam [par 0043, In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling]; 
 	Inoue fail to show selecting, by the receiving device, according to the at least one set of beam associating information, a beam to be received among beams sent by the sending device.
 	In an analogous art Shin show selecting, by the receiving device, according to the at least one set of beam associating information, a beam to be received among beams sent by the sending device [par 0060,  a terminal 230 can select an optimum beam 211 from among beams transmitted by the base station 210 receivable by the terminal 230, and transmit information 212 designating the selected beam to the base station 210].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue and Shin because this provide a method of operating a base station and a terminal so that the terminal can rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams.


2. Inoue and Shin teach the method according to claim 1, wherein the association relation between the first beam and the at least one second beam comprises at least one of: an association relation between a beam ID of the first beam and a beam ID of the at least one second beam; an association relation between a physical resource associated with the first beam and a physical resource associated with each of the at least one second beam; and an association relation between a reference signal associated with the first beam and a reference signal associated with each of the at least one second beam [Inoue, abstract,  A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams] 


3. Inoue and Shin describe the method according to claim 2, wherein the reference signal comprises: at least one of a demodulation reference signal (DMRS) used by an uplink physical channel of an associated beam transmission, and a channel sounding reference signal (SRS) used by an uplink physical channel of an associated beam transmission; or, at least one of a demodulation reference signal (DMRS) used by a downlink physical channel of an associated beam transmission, a beam specific reference signal (RS) of an associated beam, and a channel state information-reference signal (CSI-RS) of an associated beam [Inoue, par 0039, In LTE and LTE-A, a CRS (Cell-specific Reference Signal), a CSI-RS (Channel State Information-Reference Signal), and a user-specific DM-RS (Demodulation-Reference Signal) and so on are defined as downlink reference signals.  A user-specific DM-RS is transmitted in resource blocks that are allocated for downlink shared channel (DL-SCH) transmission to individual user terminals. A user-specific DM-RS is a user-specific demodulation reference signal which can be used in channel estimation for coherent detection of the downlink shared channel].


4. Inoue and Shin illustrate the method according to claim 1, wherein the receiving, by a receiving device, at least one set of beam associating information sent by a sending device comprises: receiving, by the receiving device, the at least one set of beam associating information sent by the sending device through dedicated signaling or broadcast signaling [Inoue, par 0067, 0068,  The radio base station transmits broadcast information from an antenna apparatus (array antenna 10). LTE and LTE-A define a physical broadcast channel (PBCH) to transmit a synchronization signal (SS) that is used in a cell search to detect the cell which a user terminal UE should connect with, and system information (SIB and MIB) that become necessary after the cell search. Given that the beam formation to support communication type 1 has a wide coverage, a user terminal UE is able to receive the synchronization signal (SS) and the physical broadcast channel (PBCH) anywhere in the area]. 

5. Inoue and Shin create the method according to claim 1, wherein: the receiving device is a terminal, and the sending device is an access network device; or, the receiving device is an access network device, and the sending device is a terminal [Inoue, par 0010, A radio communication system according to the present invention is a radio communication system having a radio base station that forms a cell and a user terminal that establishes wireless connection with the radio base station, and, in this radio communication system]


6. Inoue defines a beam selection method, comprising: generating, by a sending device, at least one set of beam associating information [par 0040, 0043,  the radio base station forms a plurality of vertically sectorized beam groups G1 and G2 by means of the array antenna 10, different reference signals are allocated per antenna branch and per beam group. Upon forming the vertical sectorization beams shown in FIG. 3, the radio base station allocates reference signal R1 to beam V1 included in beam group G1, and allocates reference signal R2 to beam V2 included in separate beam group G2, In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station], wherein each set of the beam associating information comprises an association relation between a first beam and at least one second beam[par 0043, In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling];;sending, by the sending device, the at least one set of beam associating information to the receiving device [par 0043,  The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling], 
 	Inoue fail to show enabling the receiving device to select a beam to be received among beams sent by the sending device according to the at least one set of beam associating information. 
 	In an analogous art Shin show enabling the receiving device to select a beam to be received among beams sent by the sending device according to the at least one set of beam associating information[par 0060,  a terminal 230 can select an optimum beam 211 from among beams transmitted by the base station 210 receivable by the terminal 230, and transmit information 212 designating the selected beam to the base station 210].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue and Shin because this provide a method of operating a base station and a terminal so that the terminal can rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams.

7. Inoue and Shin disclose the method according to claim 6, wherein the association relation between the first beam and the at least one second beam comprises at least one of: an association relation between a beam ID of the first beam and a beam ID of the at least one second beam; an association relation between a physical resource associated with the first beam and a physical resource associated with each of the at least one second beam; and an association relation between a reference signal associated with the first beam and a reference signal associated with each of the at least one second beam [Inoue, abstract,  A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams] 

8. Inoue and Shin describe the method according to claim 7, wherein the reference signal comprises: at least one of a demodulation reference signal (DMRS) used by an uplink  physical channel of an associated beam transmission, and a channel sounding reference signal (SRS) used by an uplink physical channel of an associated beam transmission; or at least one of a demodulation reference signal (DMRS) used by a downlink physical channel of an associated beam transmission, a beam specific reference signal (RS) of an associated beam, and a channel state information-reference signal (CSI-RS) of an associated beam[Inoue, par 0039, In LTE and LTE-A, a CRS (Cell-specific Reference Signal), a CSI-RS (Channel State Information-Reference Signal), and a user-specific DM-RS (Demodulation-Reference Signal) and so on are defined as downlink reference signals.  A user-specific DM-RS is transmitted in resource blocks that are allocated for downlink shared channel (DL-SCH) transmission to individual user terminals. A user-specific DM-RS is a user-specific demodulation reference signal which can be used in channel estimation for coherent detection of the downlink shared channel].


9. Inoue and Shin reveal the method according to claim 6, wherein the sending, by the sending device, the at least one set of beam associating information to the receiving device, comprises: sending, by the sending device, the at least one set of beam associating information to the receiving device through dedicated signaling or broadcast signaling [Inoue, par 0067, 0068,  The radio base station transmits broadcast information from an antenna apparatus (array antenna 10). LTE and LTE-A define a physical broadcast channel (PBCH) to transmit a synchronization signal (SS) that is used in a cell search to detect the cell which a user terminal UE should connect with, and system information (SIB and MIB) that become necessary after the cell search. Given that the beam formation to support communication type 1 has a wide coverage, a user terminal UE is able to receive the synchronization signal (SS) and the physical broadcast channel (PBCH) anywhere in the area]. 


10. Innoue an Shin describe the method according to claim 6, wherein: the receiving device is a terminal, and the sending device is an access network device; or, the receiving device is an access network device, and the sending device is a terminal [Inoue, par 0010, A radio communication system according to the present invention is a radio communication system having a radio base station that forms a cell and a user terminal that establishes wireless connection with the radio base station, and, in this radio communication system].


11. Innoue discloses  receiving device, comprising: a receiver and a processor, wherein: the receiver is configured to receive at least one set of beam associating information sent by a sending device [par 0010, the user terminal has: a receiving section configured to receive the first beam and the second beam; a channel quality measurement section configured to extract the reference signals from each of the received first beam and second beam and measure channel quality; a feedback signal generating section configured to generate a communication quality feedback signal that includes the channel quality measured from at least one of the first and second beams], 
each set of the beam associating information comprising an association relation between a first beam and at least one second beam[par 0043, In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station. The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling];; 
 	Inoue fail to show the processor is configured to select, according to the at least one set of beam associating information, a beam to be received among beams sent by the sending device.
 	In an analogous art Shin show the processor is configured to select, according to the at least one set of beam associating information, a beam to be received among beams sent by the sending device[par 0060,  a terminal 230 can select an optimum beam 211 from among beams transmitted by the base station 210 receivable by the terminal 230, and transmit information 212 designating the selected beam to the base station 210].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue and Shin because this provide a method of operating a base station and a terminal so that the terminal can rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams.


12. Inoue demonstrate the device according to claim 11, wherein the association relation between the first beam and the at least one second beam comprises at least one of: an association relation between a beam ID of the first beam and a beam ID of the at least one second beam; an association relation between a physical resource associated with the first beam and a physical resource associated with each of the at least one second beam; and  an association relation between a reference signal associated with the first beam and a reference signal associated with each of the at least one second beam[Inoue, abstract,  A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams].

13. Inoue reveal the device according to claim 12, wherein the reference signal comprises: at least one of a demodulation reference signal (DMRS) used by an uplink physical channel of an associated beam transmission, and a channel sounding 10 reference signal (SRS) used by an uplink physical channel of an associated beam transmission; or, at least one of a demodulation reference signal (DMRS) used by a downlink physical channel of an associated beam transmission, a beam specific reference signal (RS) of an associated beam, and a channel state information-reference signal (CSI-RS) of an associated beam. [Inoue, par 0039, In LTE and LTE-A, a CRS (Cell-specific Reference Signal), a CSI-RS (Channel State Information-Reference Signal), and a user-specific DM-RS (Demodulation-Reference Signal) and so on are defined as downlink reference signals.  A user-specific DM-RS is transmitted in resource blocks that are allocated for downlink shared channel (DL-SCH) transmission to individual user terminals. A user-specific DM-RS is a user-specific demodulation reference signal which can be used in channel estimation for coherent detection of the downlink shared channel].


14. Inoue and Shin defines the device according to claim 11, wherein: the receiver is specifically configured to receive the at least one set of beam associating information sent by the sending device through dedicated signaling or  broadcast signaling[Inoue, par 0067, 0068,  The radio base station transmits broadcast information from an antenna apparatus (array antenna 10). LTE and LTE-A define a physical broadcast channel (PBCH) to transmit a synchronization signal (SS) that is used in a cell search to detect the cell which a user terminal UE should connect with, and system information (SIB and MIB) that become necessary after the cell search. Given that the beam formation to support communication type 1 has a wide coverage, a user terminal UE is able to receive the synchronization signal (SS) and the physical broadcast channel (PBCH) anywhere in the area]..

15. Inoue and Shin create the device according to claim 11, wherein: the receiving device is a terminal, and the sending device is an access network device; or  the receiving device is an access network device, and the sending device is a terminal [Inoue, par 0010, A radio communication system according to the present invention is a radio communication system having a radio base station that forms a cell and a user terminal that establishes wireless connection with the radio base station, and, in this radio communication system].


16. Inoue disclose a beam selection device, comprising: a processor and a transmitter; the processor is configured to generate at least one set of beam associating information, wherein each set of the beam associating information comprises an association relation between a first beam and at least one second beam[par 0040, 0043,  the radio base station forms a plurality of vertically sectorized beam groups G1 and G2 by means of the array antenna 10, different reference signals are allocated per antenna branch and per beam group. Upon forming the vertical sectorization beams shown in FIG. 3, the radio base station allocates reference signal R1 to beam V1 included in beam group G1, and allocates reference signal R2 to beam V2 included in separate beam group G2, In the radio communication system of the present embodiment, a user terminal receives vertical sectorization beams that are provided by the radio base station], the transmitter is configured to send the at least one set of beam associating information to the receiving device par 0043,  The user terminal is reported the reference signal configuration of different reference signals (CSI-RS 1 and CSI-RS 2), corresponding to two beam groups G1 and G2 by, for example, RRC signaling], 
 	Inoue fail to show enabling the receiving device to select a beam to be received among beams sent by the sending device according to the at least one set of beam associating information.
 	In an analogous art Shin show enabling the receiving device to select a beam to be received among beams sent by the sending device according to the at least one set of beam associating information[par 0060,  a terminal 230 can select an optimum beam 211 from among beams transmitted by the base station 210 receivable by the terminal 230, and transmit information 212 designating the selected beam to the base station 210].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Inoue and Shin because this provide a method of operating a base station and a terminal so that the terminal can rapidly process switching among a plurality of beam areas formed by the base station in a cellular telecommunication system for operating multiple beams.



17. Inoue and Shin defines the device according to claim 16, wherein the association relation between the first beam and the at least one second beam comprises at least one of: an association relation between a beam ID of the first beam and a beam ID of the at least one second beam; an association relation between a physical resource associated with the first beam and a physical resource associated with each of the at least one second beam; and an association relation between a reference signal associated with the first beam and a reference signal associated with each of the at least one second beam [Inoue, abstract,  A mobile station (100) measures channel quality by extracting reference signals from each of the first beam and the second beam, generates a communication quality feedback signal including channel quality measured from at least one of the beams] 


18. Inoue and Shin create the device according to claim 17, wherein the reference signal comprises: at least one of a demodulation reference signal (DMRS) used by an uplink physical channel of an associated beam transmission, and a channel sounding reference signal (SRS) used by an uplink physical channel of an associated beam transmission; or, at least one of a demodulation reference signal (DMRS) used by a downlink physical channel of an associated beam transmission, a beam specific reference signal (RS) of an associated beam, and a channel state information-reference signal (CSI-RS) of an associated beam [Inoue, par 0039, In LTE and LTE-A, a CRS (Cell-specific Reference Signal), a CSI-RS (Channel State Information-Reference Signal), and a user-specific DM-RS (Demodulation-Reference Signal) and so on are defined as downlink reference signals.  A user-specific DM-RS is transmitted in resource blocks that are allocated for downlink shared channel (DL-SCH) transmission to individual user terminals. A user-specific DM-RS is a user-specific demodulation reference signal which can be used in channel estimation for coherent detection of the downlink shared channel].


19. Inoue and Shin describe the device according to claim 16, wherein: the transmitter is specifically configured to send the at least one set of beam associating information to the receiving device through dedicated signaling or broadcast signaling[Inoue, par 0067, 0068,  The radio base station transmits broadcast information from an antenna apparatus (array antenna 10). LTE and LTE-A define a physical broadcast channel (PBCH) to transmit a synchronization signal (SS) that is used in a cell search to detect the cell which a user terminal UE should connect with, and system information (SIB and MIB) that become necessary after the cell search. Given that the beam formation to support communication type 1 has a wide coverage, a user terminal UE is able to receive the synchronization signal (SS) and the physical broadcast channel (PBCH) anywhere in the area]. 


20. Inoue and Shin provide the device according to claim 16, wherein: the receiving device is a terminal, and the sending device is an access network device; or, the receiving device is an access network device, and the sending device is a terminal [Inoue, par 0010, A radio communication system according to the present invention is a radio communication system having a radio base station that forms a cell and a user terminal that establishes wireless connection with the radio base station, and, in this radio communication system]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468